DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, and 17 recite the limitations "an asymmetric format route" and “symmetric integrated routing and bridging.” It is not clear in the claims what is mean by “an asymmetric format route” and “symmetric IRB”. For example, an interfacing component receives a first route advertisement from a PE in a L2 fabric and routes to reach a first host in the L2 fabric and therefore, it seems like that the first route is a symmetric route because it looks only L2 forwarding table for the route. Further, the interfacing component receives a second route advertisement form a second PE in a L2-L3 binding fabric and then the second route is to reach a second host in the L2/L3 fabric. Therefore, it is a kind of hybrid/biding routing method to consider MAC/IP forwarding table, i.e. asymmetric format route.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bickhart et al. (US 2018/0006995, “Bickhart”) in view of Zhang et al. (US 10,158,567, “Zhang”) and further in view of Lo (US 2020/0204480, “Lo”).
Regarding claim 1, Bickhart discloses a computer-implemented method comprising:
- receiving, at an interfacing component (See 10A-C fig.1, one of PE routers), a first route advertisement from a first edge node in a Layer-2 (L2) fabric (See ¶.5, a PE device may use BGP route advertisement messages to announce reachability information for the EVPN, where the BGP route advertisements specify one or more MAC addresses learned by the PE device instead of L3 routing information; See ¶.4, an Ethernet Virtual Private Network (EVPN) may be used to extend two or more remote layer two (L2) customer networks; See ¶.27, a PE router may advertise a unique label per MAC address. In still another example, a PE router may advertise the same single label for all MAC addresses in a given EVI. This label assignment methodology is referred to as a per-EVI label assignment. Such labels are advertised by PEs 10 in EVPN MAC advertisement routes), the first route advertisement indicating a first route to reach a first host in the L2 fabric (See 6A fig.1, customer device; See ¶.4, an Ethernet Virtual Private Network (EVPN) may be used to extend two or more remote layer two (L2) customer networks, i.e. a host in the L2).
- receiving, at the interfacing component, a second route advertisement from a second edge node in a L2/Layer-3 (L3) fabric (See ¶.8, advertise the L2-L3 bindings to other PE routers of the EVPN instance, including to the peer multi-homing PE routers for the Ethernet segment; See ¶.7, this type of BGP EVPN route is referred to as a MAC/IP advertisement route), the second route advertisement indicating a second route to reach a second host in the L2/L3 fabric (See ¶.8, traffic for hosts (or “customer devices”) of the Ethernet segment using layer 2-layer 3 (hereinafter, “L2-L3” or “MAC/IP”) binding information previously advertised by a multi-homing PE router for the Ethernet segment).
- re-originating the first route, to result in a first modified route, such that the interfacing component is included as a hop in the first modified route to reach the first host in the L2 fabric (See ¶.6, In the active-active EVPN multi-homing mode of operation, all active PE routers of the multi-homing PE routers are allowed to forward traffic to and from an Ethernet segment that make up the set of L2 links connecting the multi-homed CE device with the multi-homing PE routers; See ¶.5, A PE device may use BGP route advertisement messages to announce reachability information for the EVPN, where the BGP route advertisements specify one or more MAC addresses learned by the PE device instead of L3 routing information; See ¶.31, In the example of FIG. 1, when providing the EVPN service to customer networks 6, PE routers 10 and CEs 8 perform MAC address learning to efficiently forward L2 network communications in system 2. That is, as PE routers 10 and CEs 8 forward Ethernet frames, the routers learn L2 state information for the L2 network, including MAC addressing information for devices 4 within the network and the physical ports through which devices 4 are reachable); 
- re-originating the second route, to result in a second modified route, such that the interfacing component is included as a hop in the second modified route to reach the second host in the L2/L3 fabric (See ¶.48, CE 8B in this example is configured with IRB 9 having a bridging domain that provides L2 reachability to L3 subnet 7 that includes devices 4C, 4D. The IRB 9 may be configured with a L3 address (e.g., an IPv4/IPv6 address) that is within the bridging domains for IRBs 19A, 19B, such that the IRB 9 routing interface for CE 8B is reachable by the routing interfaces for IRBs 19A, 19B. In this way, IRB 9 provides L2/L3 reachability to L3 subnet 7B from Pes 10A, 10B. In some example, CE 8B is not configured with an IRB interface for EVI 3. In some examples, any of customer devices 4 may be directly coupled to PE routers 10 via links 15A, 15B); 
- distributing the first modified route into the L2/L3 fabric (See 7 fig.1, ‘L3 subnet’; See ¶.23, intermediate network 12 represents a data center L2/L3 switching fabric (or “data center fabric network”) that interconnects CEs for tenants of the data center); and 
- distributing the second modified route into the L2 fabric (See 6A fig.1 and ¶.6, each of the multiple PE devices in the Ethernet segment forwards Ethernet frames in the segment for the CE device which is 8A Fig.1; See ¶.4, provider edge (PE) devices (e.g., routers and/or switches) coupled to the customer edge (CE) network devices of the customer networks define label switched paths (LSPs) within the provider network to carry encapsulated L2 communications as if these customer networks were directly attached to the same local area network (LAN); See ¶.4, encapsulated L2 communications).
Bickhart discloses the method of MAC learning, but silent on the limitations “wherein the first route is an asymmetric format route.” However, Zhang discloses “the first route is an asymmetric format route (Zhang, See col.8, lns.21-24,  In all-active multi-homing topology such as illustrated in FIG. 1, multiple L2 paths between a pair of hosts MAC 1.1.1 and MAC 2.2.2 may exist. In some scenarios, MAC addresses may be learned on one path but missed on another, resulting in asymmetric MAC address learning).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to consider the method of “the first route being an asymmetric format route” as taught by Zhang into the system of Bickhart, so that it provides a way of applying MAC learning method in all-active multi-home topology environment as shown in Fig.1, which shows multiple L2 paths between a pair of hosts MACs may exist (Zhang, See col.8, lns.21-22).”
Bickhart does not explicitly disclose what Lo discloses “wherein the second edge node is configured for symmetric integrated routing and bridging (IRB) (Lo, Title; ‘Method and system for symmetric IRB’; See 300 fig.3 and ¶.47, publish route reachability message indicating reachability of host by network device with shared MAC address and IP prefix).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “the second edge node is configured for symmetric integrated routing and bridging (IRB)” as taught by Lo into the system of Bickhart and Zhang, so that it provides a way for VXLAN frame to be received by MPA, where the outer destination IP address is a VXLAN tunnel endpoint (VTEP) IP address, the inner destination MAC address is a MAC address of MPB, and the inner destination IP address is associated with a host (H) connected to N1 (Lo, See ¶.12).

Regarding claim 2, Bickhart discloses “receiving, at the interfacing component, data traffic from the first edge node via the first modified route (See fig.1, modified route; See ¶.36, Routers along the path add or remote the labels and perform other MPLS operations to forward the MPLS packets along the established path; See ¶.9, a peer multi-homing PE router may identify one or more L2-L3 bindings learned from the failed PE router via the EVPN control plane and may begin forwarding traffic according to the identified L2-L3 bindings).”

Regarding claim 3, Bickhart discloses “determining, at the interfacing component, that the data traffic is intended for the second host (See fig.1, modified route; See ¶.9, for each L2-L3 binding learned from the PE router with the failed link, the peer PE router may proactively create a dynamic Address Resolution Protocol (ARP) entry or Neighbor Discovery Protocol (NDP) entry according to the L2-L3 binding and install the entry to an ARP or NDP table for the EVPN instance. In addition, the peer PE router may advertise the identified L2-L3 bindings to solicit EVPN traffic from remote PE routers for the Ethernet segment).”

Regarding claim 4, Bickhart discloses “based at least in part on the determining that the data traffic is intended for the second host, forwarding, at the interfacing component, the data traffic to the second host via the second modified route (See fig.1, modified route; See ¶.9, for each L2-L3 binding learned from the PE router with the failed link, the peer PE router may proactively create a dynamic Address Resolution Protocol (ARP) entry or Neighbor Discovery Protocol (NDP) entry according to the L2-L3 binding and install the entry to an ARP or NDP table for the EVPN instance. In addition, the peer PE router may advertise the identified L2-L3 bindings to solicit EVPN traffic from remote PE routers for the Ethernet segment).”

Regarding claim 5, Bickhart discloses “the interfacing component is manifest as an element of the L2/L3 fabric (See ¶.23, intermediate network 12 represents a data center L2/L3 switching fabric (or “data center fabric network”) that interconnects CEs for tenants of the data center).”

Regarding claim 6, Bickhart discloses “interfacing component comprises a centralized gateway for data traffic for the L2 fabric and the L2/L3 fabric (See ¶.21, customer networks 6 may be networks for geographically or logically separated sites of an enterprise or may represent networks for different customers of the intermediate network 12 (or tenants of a data center intermediate network); See ¶.23, intermediate network 12 represents a data center L2/L3 switching fabric (or “data center fabric network”) that interconnects CEs for tenants of the data center).”

Regarding claim 7, Bickhart discloses “receiving, at the interfacing component, data traffic from the first edge node via the first modified route; and determining, at the interfacing component, that the data traffic is intended for a third host in the L2 fabric (See ¶.33, each of PE routers 10 uses MAC routes specifying the MAC addresses learned by other PE routers to determine how to forward L2 communications to MAC addresses that belong devices 4 connected to other PEs, i.e., to remote CEs and/or devices behind CEs operatively coupled to PE routers. That is, each of PE routers determine whether Ethernet frames can be sent directly to a particular one of the other PE routers 10 or whether to treat the Ethernet frames as so called “BUM” traffic (Broadcast, Unidentified unicast or Multicast traffic) that is to be flooded within the EVPN based on the MAC addresses learning information received from the other PE routers).”

Regarding claim 8, Bickhart discloses “re-originating, at the interfacing component, a third route, to result in a third modified route, such that the interfacing component is included as a hop in the third modified route to reach the third host in the L2 fabric; and based at least in part on the determining that the data traffic is intended for the third host, forwarding, at the interfacing component, the data traffic to the third host via the third modified route (See ¶.6, each of the multiple PE devices in the Ethernet segment forwards Ethernet frames in the segment for the CE device. In the active-active EVPN multi-homing mode of operation, all active PE routers of the multi-homing PE routers are allowed to forward traffic to and from an Ethernet segment that make up the set of L2 links connecting the multi-homed CE device with the multi-homing PE routers; See ¶.7, to facilitate inter-subnet forwarding among customer endpoints across different L3 subnets, a PE device may be configured with an EVPN instance that uses an integrated routing and bridging (IRB) interface to locally perform L3 routing of inter-subnet traffic rather than via an L3 gateway).”

Regarding claim 9, it is a network device claim corresponding to the method claim 1 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claims 10-16, they are claims corresponding to claims 2-8, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Regarding claim 17, it is a method claim corresponding to the computer-implemented claim 1 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 18, Bickhart discloses “the first modified route and the second modified route are associated with a tunnel mesh between the L2 fabric and the L2/L3 fabric (See ¶.4-5, an Ethernet Virtual Private Network (EVPN) may be used to extend two or more remote layer two (L2) customer networks through an intermediate layer three (L3) network (usually referred to as a provider network), in a transparent manner, i.e., as if the intermediate L3 network does not exist. In particular, the EVPN transports L2 communications, such as Ethernet packets or “frames,” between customer networks via traffic engineered label switched paths (LSP) through the intermediate network in accordance with one or more multiprotocol label switching (MPLS) protocols. In a typical configuration, provider edge (PE) devices (e.g., routers and/or switches) coupled to the customer edge (CE) network devices of the customer networks define label switched paths (LSPs) within the provider network to carry encapsulated L2 communications as if these customer networks were directly attached to the same local area network (LAN). In some configurations, the PE devices may also be connected by an IP infrastructure in which case IP/GRE tunneling or other IP tunneling can be used between the network devices. In an EVPN, L2 address learning (also referred to as “MAC learning”) in a PE device occurs in the control plane rather than in the data plane (as happens with traditional bridging) using a routing protocol. For example, in EVPNs, a PE device typically uses the Border Gateway Protocol (BGP) (i.e., an L3 routing protocol) to advertise to other provider edge network devices the MAC addresses learned from the local consumer edge network devices to which the PE device is connected. A PE device may use BGP route advertisement messages to announce reachability information for the EVPN, where the BGP route advertisements specify one or more MAC addresses learned by the PE device instead of L3 routing information).”

Regarding claim 19, Bickhart does not explicitly disclose what Zhang discloses “the first modified route is a symmetric format route (Zhang, See col.8, lns.21-24, In all-active multi-homing topology such as illustrated in FIG. 1, multiple L2 paths between a pair of hosts MAC 1.1.1 and MAC 2.2.2 may exist. In some scenarios, MAC addresses may be learned on one path but missed on another, resulting in asymmetric MAC address learning).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 20, Bickhart discloses “the interfacing component is an element of an ethernet virtual private network (EVPN) and functions with a hybrid IRB mode that includes forwarding data between the L2 fabric and the L2/L3 fabric (See ¶.4-5, an Ethernet Virtual Private Network (EVPN) may be used to extend two or more remote layer two (L2) customer networks through an intermediate layer three (L3) network (usually referred to as a provider network), in a transparent manner, i.e., as if the intermediate L3 network does not exist. In particular, the EVPN transports L2 communications).”
	 
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung Park whose telephone number is 571-272-8565. The examiner can normally be reached on Mon-Fri during 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG H PARK/Primary Examiner, Art Unit 2411